Title: To Benjamin Franklin from Gabriel-Louis Galissard de Marignac, 20 November 1781
From: Marignac, Gabriel-Louis Galissard de
To: Franklin, Benjamin


Monsieur
Genève ce 20. 9bre. 1781
J’aurois repondu plûtôt â vôtre lettre dattée du 31e. 8bre. que Mme. Montgomery m’a remise le 12e. 9bre. jour de son arrivée, si son Domestique devant retourner à Paris ne m’avoit tenu en suspens jusqu’à aujourd’huy, qu’il est parti pour l’Italie; Je suis pénétré des marques de bienveuillance & de protection, que vous me donnès continuellement, je ne pourrois y repondre, qu’en redoublant, si cela se pouvoit, mes soins pour les jeunes gens, que vous me Confiés & principalement pour le jeune Bache; Mais soyès assuré, Monsieur, qu’il ne dépendra pas de moi, qu’ils ne remplissent vos vuës, & vôtre confiance en moi.
Vôtre petit fils est un excellent enfant, bon cœur, bon caractére, souffrant avec peine les censures, peut-être par hauteur, quoique ce soit le seul article, ou je lui en trouve trop; assez courageux pour se défendre contre quiconque l’attaqueroit injustement, mais point quérelleur; l’œil observateur, & le montrant par le peu qu’il dit: il notera sur un Cahier ses dépenses pour vous les montrer & exécuter vos ordres; il a été très sensible à ce que Montgomery lui a remis de vôtre part.
Johonnot paroit avoir beaucoup de talent, raisonner très bien, très sensément, mais ne pas toujours agir de même; sa bonne volonté, & l’attention, qu’il apporte à mes avis, contribueront beaucoup à le corriger; il a pris en jeune étourdi le mauvais ton de la bonne compagnie, un peu hableur, babillard, mais dans quelques temps j’espère vous en donner de meilleures nouvelles, sa montre subsiste, mais non son argent, il l’a perdu: Qu’il ignore, s’il vous plait, ce que je vous écris, il pourroit se décourager, s’il s’imaginoit que je le connois si bien, l’honneur étant le principal mobile de ses corrections.
Je ne vous dirai rien de Montgomery, il est entré depuis avant hier chez moi, un peu tard pour son avancement mais la tendresse maternelle excuse bien des choses; Cette Dame a peine à trouver une pension à sa fantaisie, je lui en ai montré ce matin une, étant de mes parens, ma délicatesse m’avoit empêché de lui en parler plûtôt, elle est si aimable, que je desirerois qu’elle fut au mieux.
Excusés, je vous prie, mon barbouillage; outre mes occupations ordinaires, la mort de mon frére Docteur en Médecine, & les embarras de son hoirie absorbent tous mes momens de loisir, je n’ai donc que le temps de me dire avec une consideration distinguée, Monsieur Vôtre très humble & très obeissant Serviteur
G. L. De Marignac
